Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2022

                                      No. 04-21-00115-CV

                       UNIVERSITY OF THE INCARNATE WORD,
                                     Appellant

                                                v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07249
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice


        This court issued its opinion and judgment in this appeal on July 29, 2022. The parties
did not file a motion for rehearing or a motion for en banc reconsideration. Therefore, this
court’s plenary power over its judgment expired on September 27, 2022. See TEX. R. APP. P.
19.1(a) (“A court of appeals’ plenary power over its judgment expires: (a) 60 days after
judgment if no timely filed motion for rehearing or en banc reconsideration, or timely filed
motion to extend time to file such a motion, is then pending . . . .”). On November 7, 2022, after
this court’s plenary power expired, appellant filed a motion to dismiss this appeal. Appellant’s
motion is DENIED FOR LACK OF JURISDICTION.

       We DIRECT the clerk of this court to immediately issue the mandate in this appeal. See
TEX. R. APP. P. 18.1(a).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court